J-S61044-17

                                     2018 PA Super 93

 COMMONWEALTH OF                                :     IN THE SUPERIOR COURT OF
 PENNSYLVANIA                                   :          PENNSYLVANIA
                                                :
                                                :
                 v.                             :
                                                :
                                                :
 HILLARD BETHEA,                                :
                                                :     No. 3454 EDA 2014
                         Appellant

         Appeal from the Judgment of Sentence November 21, 2014
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005123-2008


BEFORE:    LAZARUS, J., RANSOM, J., and PLATT*, J.

CONCURRING STATEMENT BY RANSOM, J.:                          FILED APRIL 23, 2018

      I join in the Court’s disposition of this appeal, and I agree with the

Majority’s substantive analysis. Nevertheless, I write separately to clarify my

understanding of this Court’s holding in Commonwealth v. Butler, 173 A.3d

1212 (Pa. 2017).

      In noting properly that the trial court adjudicated Appellant a Tier III

sexually violent predator under Megan’s Law, and not the Sex Offender

Registration and Notification Act, 42 Pa.C.S. §§ 9799.10-9799.41 (SORNA),

the   Majority        suggests   this   Court   has    determined   that   registration

requirements under SORNA are unconstitutional. I disagree.

      In Butler, we did not hold that the SORNA registration requirements

are unconstitutional. Rather, citing in support concerns raised by the United

States Supreme Court in Alleyne v. Unites States, 133 S. Ct. 2151 (2013),


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S61044-17


and Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), we held that a court

could not designate an individual a sexually violent predator (SVP) based upon

clear and convincing evidence:

      Accordingly, we are constrained to hold that section
      9799.24(e)(3) is unconstitutional and Appellant's judgment of
      sentence, to the extent it required him to register as an SVP for
      life, was illegal.

Butler, 173 A.3d at 1218; 42 Pa.C.S. § 9799.24(e)(3) (“At the hearing prior

to sentencing, the court shall determine whether the Commonwealth has

proved by clear and convincing evidence that the individual is a sexually

violent predator.”).

      The effect of this conclusion on the SORNA registration requirements

was also addressed:

      Moreover, we are constrained to hold trial courts cannot designate
      convicted defendants SVPs (nor may they hold SVP hearings) until
      our General Assembly enacts a constitutional designation
      mechanism. Instead, trial courts must notify a defendant that he
      or she is required to register for 15 years if he or she is convicted
      of a Tier I sexual offense, 25 years if he or she is convicted of a
      Tier II sexual offense, or life if he or she is convicted of a Tier III
      sexual offense.

Id.   Thus, increased registration periods triggered by SVP status are not

permitted.     Butler, 173 A.3d at 1218.         However, SORNA registration

requirements based on the Tier classification system remain appropriate and

enforceable.




                                       -2-